DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This application is a CON of 16/671,394 11/01/2019
16/671,394 is a CON of 14/804,506 07/21/2015 PAT 10504177
14/804,506 has PRO 62/028,447 07/24/2014

Status of Claims
	Claims 1-24 are currently pending and allowed.

Response to Remarks
Applicant’s arguments, see Remarks, filed on 16/893,482, with respect to rejection under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-24 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Cushing (Patent No.: US 7,430,533) is the best reference found by the Examiner.  Cushing teaches a two-stage trading similar to parts of the claimed invention.  However, Cushing does not teach a third stage/period where final order imbalance is further reduced by paring with a secondary market.  As such, Cushing fails to teach the amended limitations, “cause, by the order management module, a further reduction of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2021